Title: To Thomas Jefferson from Robert Pleasants, 1 June 1796
From: Pleasants, Robert
To: Jefferson, Thomas


                    
                        Respected Friend
                        Richmond 6 mo. 1. 1796
                    
                    Concieving the Instruction of black Children to be a duty we owe to that much degraded part of our fellow Creatures, and probably would tend to the spiritual and temporal advantage of that unhappy race, as well as to the Community at large, in fitting them for freedom, which at this enlightened day is generally acknowledged to be their right, I have much desired to see some sutable steps taken to promote such work; And believing thee to be a real friend to the cause of liberty, and endowed with ability and influence in regulating and promoting sutable plans for such a purpose, I take the liberty by my Friend Richard Dobs of sending thee a rough Essay for thy consideration, with a request, that should thou approve the subject, thou wilt please to make such alterations or amendments as may appear to thee more likely to answer the desired purpose, and to give it such other incouragement as thou may think right—I hope thou will excuse the freedom I have now taken, and believe me to be with sincere respect & Esteem Thy Friend
                    
                        Robert Pleasants
                    
                